SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED IN PART and VACATED IN PART, and that this ease be REMANDED for proceedings consistent with this order.
Plaintiff-Appellant, Michael Melnitzky, appearing pro se, appeals from a January 2004 order of the United States District Court for the Southern District of New York (Marrero, J.), dismissing his complaint for failure to state a claim. We assume that the parties are familiar with the facts, the procedural history, and the scope of the issues presented on appeal.
‘We review de novo a district court’s decision to dismiss a complaint for failure to state a claim, taking all factual allegations in the complaint as true and construing all reasonable inferences in favor of the plaintiff.” Friedl v. City of N.Y., 210 F.3d 79, 83 (2d Cir.2000). And, “[wjhen considering motions to dismiss a pro se complaint such as this,” we “construe [the complaint] broadly, and interpret [it] to raise the strongest arguments. that [it] suggests.” Weixel v. Bd. of Educ. of N.Y., 287 F.3d 138, 145-146 (2d Cir.2002) (citation and quotation marks omitted).
Melnitzky brought various claims against Rose, including breach of contract, fraud, defamation, civil conspiracy, and prima facie tort. The district court dismissed the entire complaint for failure to state a claim upon which relief could be granted. With respect to the breach of contract claim, the district court found that “Rose [was] at best an agent of the Kaufmans and/or the Estate,” and noted that under New York law “an agent will not be held personally liable for the breach of contract by a disclosed principal absent some indication that the agent intended to be so bound.” Melnitzky v. Rose, 299 F.Supp.2d 219, 225 (S.D.N.Y.2004). Melnitzky’s sole argument on appeal is that Rose acted on his own behalf and was not merely an agent. We therefore consider only the breach of contract claim and deem the remaining claims abandoned. See Lo-Sacco v. City of Middletown, 71 F.3d 88, 92 (2d Cir.1995).
We conclude that Melnitzky pleaded sufficient facts to support his claim that Rose acted not as a representative of the estate, but on his own behalf as a volunteer, or intermeddler, or in some such other role. Accordingly, we vacate the district court’s dismissal of the breach of contract claim, *13remand to the district court for further proceedings as to that claim, and affirm the remainder of the district court’s judgment.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED IN PART and VACATED IN PART, and REMANDED for proceedings consistent with this order.